Title: Mary Smith Gray Otis to Abigail Adams, 23 February 1794
From: Otis, Mary Smith Gray
To: Adams, Abigail


          
            Philadelphia Feby 23d 1794
          
          I am quite ashamed my dear Mrs Adams that I have so long neglected writeing to you, indeed I can make but a very poor excuse for so doing, & must depend wholly on your candor to excuse my neglegence.
          You wish to know how your acquaintance are, Mrs Washington enjoys as much health as can be expected at her time of life, and her spirits are better than I expected to find them. Mrs Powell, I am told is still very much distresed. Mrs Morris, Mrs Hamilton, & Mrs Dalton, are in very good health & spirits.— You would not suppose were you here, from anything you saw, that this had been a place of so much distress, as it really was, the last summer;—the only impression it seems to have made, is, to secure a retreat, in case the fever should appear again. It is said there is not a room to be let within 10 miles of Philadelphia.—
          The assembles have commenced, & the new Theatre is opened notwithstanding the opposition made to it by the Quakers; it is attended with great egerness, I restrain my curiosity till the crowd have done going.
          There has not been any large partys amongst the married ladys, but the young ones, say, they have been more disapated this winter,

than they ever were before, there haveing been so many private balls.—
          Yesterday was the Presidents birthday, & was observed with every mark of respect, in the eveg: was a splended ball. I did not pay my respects by attending, for two reasons; the force of Education & habit, was so strong on my mind, that I could not help thinking it would encroch too near upon the Sabbath, the other that I should not be mised in the crowd.—
          Your good gentleman I think enjoys his health very well, he some times says he is not, but he looks fat & hearty, I rather think he is more homesick, & times-sick, than bodily indisposed.—
          My love to Mrs Cranch, Louisa, and all other friends. Mr Otis & Harriet desire their kind remembrances to you, we all enjoy good health, excep[ting] Saml Otis, who has kept house for 3 weeks, with the same complaint which has afflicted him all the last Summer.—That you may enjoy a confirmd state of health, is the fervent wish of / Your Affectionate Cousin
          
            M: Otis
          
        